DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-16, 19-20 and 22-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9-20 and 23 of copending Application No. 17/421,933 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims meet all the limitation of the present claims, while the copending claims further includes a minimum Kmax-dev value. In light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would open the inclusion of the additional limitation of the copending claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  
In reference to claim 4, in line 6, the sentence lacks a period. Appropriate correction is required.
In reference to claim 18, it is suggested to amend “a T7” in line 2 to “the T7”, in order to ensure consistency in the clam language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 2-3 and 8-14, in each of the claims the limitation “%” is recited, it is unclear if this “%” is meant to be a weight percent, volume percent, etc. For the purpose of compact prosecution, each “%” is interpreted to be a wt.% based on the total weight of the wrought 7xxx-series aluminum alloy product. Clarification is requested. 
In reference to claim 4, the limitation “Zn 6.40 to 7.30, Mg 2.25 to 2.75, Cu 1.25 to 1.90, and wherein Cu+Mg < 4.45, and wherein Mg < 2.55 +2(Cu-1.25)” is recited in lines 3-6, it is unclear if the ranges is meant to be a weight percentage of a total weight of the wrought 7xxx-series 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 8-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Keidel et al. (US 2004/0211498) (Keidel).
In reference to claims 1 and 8, Keidel teaches an aluminum alloy plate formed from an aluminum alloy with a predetermined thickness (y) ([0010]). The aluminum alloy plate is an aluminum alloy selected from the group consisting of AA7xxx ([0022]) (corresponding to a wrought 7xxx-series aluminum alloy product). The AA7xxx-series aluminum alloy plate has a composition consisting of, in weight %: Zn 5.0-8.5, Cu 1.0-2.6, Mg 1.0-2.9, Fe <0.15, Si <0.15, optionally one or more elements selected from Cr 0.03-0.25, Zr 0.03-0.25, Mn 0.03-0.4, V 0.03-0.2, Hf 0.03-0.5, Ti 0.01-0.15 the total of the optional elements not exceeding 0.6 weight %, the balance aluminum and incidental impurities ([0024]-[0026]) (corresponding to a composition comprising, in wt.%: Zn 6.20 to 7.50, Mg 2.15-2.85, Cu 1.20 to 2.00, Fe up to 0.25, Si up to 0.25, and optionally one or more elements selected from the group consisting of Zr up to 0.3, Cr up to 0.3, Mn up to 0.45, Ti up to 0.25 the balance being aluminum and impurities; further comprising up to 0.3% of one or more of V, Hf).
Keidel teaches a range of each of Zn, Mg, Cu, Fe, Si, Zr Cr, Mn, Ti, Sc and Ag which overlaps the presently claimed ranges, see Table below.
Keidel differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.

Keidel teaches the AA7xxx-series aluminum alloy plate includes Cu and Mg in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of copper and magnesium (i.e., Cu+Mg) can be calculated such that the resulting value would overlap the claimed less than 4.50 and the amount of magnesium can be calculated such that the resulting value would overlap the claimed less than 2.5 +5/3(Cu-1.2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

alloy of claim 1 (wt.%)
Keidel's alloy (wt. %)
Overlapping Portion 
Zn
6.20-7.50
5.0-8.5
6.20-7.50
Mg
2.15-2.85
1.0-2.9
2.15-2.85
Cu
1.20-2.00
1.0-2.6
1.20-2.00
Fe
up to 0.25
<0.15
<0.15
Si
up to 0.25
<0.15
<0.15
Zr
up to 0.3
0.03-0.25
0.03-0.25
Cr
up to 0.3
0.03-0.25
0.03-0.25
Mn
up to 0.45
0.03-0.4
0.03-0.4
Ti
up to 0.25
0.01-0.15
0.01-0.15
Sc
up to 0.5
0
0
Ag
up to 0.5
0
0
Al + impurities 
balance
balance
balance


In reference to claim 2, Keidel teaches the limitations of claim 1, as discussed above. Keidel teaches the AA7xxx-series  aluminum alloy plate has a composition including, in weight %, 1.0 to 2.9 Mg ([0024]) (corresponding to the Mg-content is at least 2.25%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 3, Keidel teaches the limitations of claim 1, as discussed above. Keidel teaches the AA7xxx-series  aluminum alloy plate has a composition including, in weight %, 5.0 to 8.5 Zn ([0024]) (corresponding to the Zn-content is at least 6.50%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 4,  Keidel teaches the limitations of claim 1, as discussed above. Keidel teaches the AA7xxx-series  aluminum alloy plate has a composition including, in weight %, Zn 5.0-8.5, Cu 1.0-2.6, Mg 1.0-2.9 ([0024]) (corresponding to Zn 6.40 to 7.30, Mg 2.25 to 2.75, Cu 1.25 to 1.90).
Keidel teaches the AA7xxx-series aluminum alloy plate includes Cu and Mg in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of copper and magnesium (i.e., Cu+Mg) can be calculated such that the resulting value would overlap the claimed less than 4.45 and the amount of magnesium can be calculated such that the resulting value would overlap the claimed less than 2.55 +2(Cu-1.25).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 9, Keidel teaches the limitations of claim 1, as discussed above. Keidel teaches the AA7xxx-series aluminum alloy plate has a composition including, in weight %  Zr 0.03-0.25 ([0025]) (corresponding said product has a Zr-content in a range of 0.03% to 0.25%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 10-11 and 12-14, Keidel teaches the limitations of claim 1, as discussed above. Keidel teaches the AA7xxx-series aluminum alloy plate has a composition including, in weight % Cr 0.03-0.25 and  Mn 0.03-0.4 ([0025]) (corresponding to said product has a Cr-content in a range of 0.04% to 0.3%; said product has a Cr-content of up to 0.05%; said product has a Mn-content in a range of 0.05 to 0.4%; said product has a Mn content of up to 0.05%).
Keidel teaches the AA7xxx-series aluminum alloy plate optionally includes Cr and/or Mn in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Cr and Mn (i.e., Cr+Mn) can be calculated such that the resulting value would overlap the claimed up to 0.05%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 15 and 19, Keidel teaches the limitations of claim 1, as discussed above. Keidel further teaches the thickness of the shaped structure is in the range of 10 to 220 mm ([0021]) (corresponding to said product has a thickness of at least 12.7 mm; the product has a thickness of at least 25.4 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 16 and 24, Keidel teaches the limitations of claim 1, as discussed above. Keidel further teaches the aluminum alloy produces structural aeronautical members ([0002]; [0008]) (corresponding to said product is an aerospace product; the wrought product is an aircraft structural part).
In reference to claims 17 and 18, Keidel teaches the limitations of claim 1, as discussed above. Keidel further teaches the aluminum alloy plate is shaped and artificially aged to a temper selected from the group comprising T79, T77, T76, T74 and T73 ([0014]-[0016]) (corresponding to said product is in a T7 condition; the product is in a T7 condition selected from the group consisting of T73, T74, T76, T77, and T79).
In reference to claim 20, Keidel teaches the limitations of claim 1, as discussed above. Keidel further teaches the aluminum alloy plate is prior to the shaping or forming operation has been corresponding to said product is in the form of a rolled, extruded or forged product).
In reference to claims 22 and 23, Keidel teaches the limitations of claim 1, as discussed above. Given that the aluminum alloy plate of Keidel is substantially identical to the present claimed aluminum alloy product in composition, it is clear that the aluminum alloy plate of Keidel would inherently be aged to achieve a conventional tensile yield strength, minimum life without failure due to stress corrosion cracking and minimum life without failure due to environmental assisted cracking as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claims 1-4, 8-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benedictus et al. (US 2005/0034794) (Benedictus).
In reference to claims 1 and 8, Benedictus teaches a wrought high strength Al—Zn alloy designated by the 7000-series of the international nomenclature of the Aluminium Association for structural aeronautical applications ([0002]) (corresponding to a wrought 7xxx-series aluminum alloy product). The Al-Zn alloy product has a composition comprising essentially (in wt. %): An about 6.0 to 9.5, Cu about 1.3 to 2.4, Mg about 1.5 to 2.6, Mn<0.12, Zr<0.20, Cr<0.10, Fe<0.25, Si<0.25, Ti<0.10, Hf and/or V<0.25 and optionally Ce and/or Sc<0.20, balance aluminum ([0032]-[0043]) (corresponding to a composition comprising, in wt.%: Zn 6.20 to 7.50, Mg 2.15-2.85, Cu 1.20 to 2.00, Fe up to 0.25, Si up to 0.25, and optionally one or more elements selected from the group consisting of Zr up to 0.3, Cr up to 0.3, Mn up to 0.45, Ti up to 0.25, Sc up to 0.5 the balance being aluminum and impurities; further comprising up to 0.3% of one or more of V, Hf, Ce).
Benedictus teaches a range of each of Zn, Mg, Cu, Fe, Si, Zr Cr, Mn, Ti, Sc and Ag which overlaps the presently claimed ranges, see Table below.
Benedictus differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Benedictus teaches the Al-Zn alloy product includes Cu and Mg in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of copper and magnesium (i.e., Cu+Mg) can be calculated such that the resulting value would overlap the claimed less than 4.50 and the amount of magnesium can be calculated such that the resulting value would overlap the claimed less than 2.5 +5/3(Cu-1.2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


alloy of claim 1 (wt.%)
Benedictus' alloy (wt. %)
Overlapping Portion 
Zn
6.20-7.50
6.0-9.5
6.20-7.50
Mg
2.15-2.85
1.5-2.6
2.15-2.6
Cu
1.20-2.00
1.3-2.4
1.3-2.00
Fe
up to 0.25
<0.25
up to 0.25
Si
up to 0.25
<0.25
up to 0.25
Zr
up to 0.3
<0.20
<0.20
Cr
up to 0.3
<0.10
<0.10
Mn
up to 0.45
<0.12
<0.12
Ti
up to 0.25
<0.10
<0.10
Sc
up to 0.5
<0.20
<0.20
Ag
up to 0.5
0
0
Hf and/or V
-
<0.25
-
Ce
-
<0.20
-
Al + impurities
balance
balance
balance









In reference to claim 2, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus teaches the Al-Zn alloy product comprises, in wt.%, Mg about 1.5 to 2.6 ([0032]; [0035]) (corresponding to the Mg-content is at least 2.25%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 3, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus teaches the Al-Zn alloy product comprises, in wt.%, Zn about 6.0 to 9.5 ([0032]; [0033]) (corresponding to the Zn-content is at least 6.50%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 4, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus teaches the Al-Zn alloy product comprises, in wt.%, Zn about 6.0 to 9.5, Cu about 1.3 to 2.4 and Mg about 1.5 to 2.6 ([0032]-[0035]) (corresponding to Zn 6.40 to 7.30, Mg 2.25 to 2.75, Cu 1.25 to 1.90).
Benedictus teaches the Al-Zn alloy product includes Cu and Mg in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of copper and magnesium (i.e., Cu+Mg) can be calculated such that the resulting value would overlap the claimed less than 4.45 and the amount of magnesium can be calculated such that the resulting value would overlap the claimed less than 2.55+2(Cu-1.25).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claim 9, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus teaches the Al-Zn alloy product comprises, in wt.%, Zr preferably 0.05 to 0.15 ([0032]; [0037]) (corresponding to said product has a Zr-content in a range of 0.03% to 0.25%).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 10-14, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus teaches the Al-Zn alloy product comprises, in wt.%, Cr<0.10 and Mn <0.12 ([0032]; [0036]; [0038]) (corresponding to said product has a Cr-content in a range of 0.04% to 0.3%; said product has a Cr-content of up to 0.05%; said product has a Mn-content in a range of 0.05% to 0.4%; said product has a Mn content of up to 0.05%).
Benedictus teaches the Al-Zn alloy product comprises Cr and Mn in overlapping ranges as those set forth in the instant claims. Within the overlapping ranges, the sum of Cr and Mn (i.e., Cr+Mn) can be calculated such that the resulting value would overlap the claimed up to 0.05%.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 15 and 19, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus further teaches working the Al-Zn alloy product to obtain a thin plate having a thickness of 15 mm to 45 mm ([0078]) (corresponding to said product has a thickness of at least 12.7 mm; the product has a thickness of at least 25.4 mm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In reference to claims 16 and 24, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus further teaches the plate product of the Al-Zn alloy is useable as thin aircraft corresponding to said product is an aerospace product; the wrought product is an aircraft structural part).
In reference to claims 17 and 18, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus further teaches artificially ageing the worked and heat treated Al-Zn alloy product with at two-step ageing procedure to a T79- or T76-temper ([0078]) (corresponding to said product is in a T7 condition; the product is in a T7 condition selected from the group consisting of T76 and T79).
In reference to claim 20, Benedictus teaches the limitations of claim 1, as discussed above. Benedictus further teaches the aluminum alloy are cast into ingots, homogenized, preheated and hot rolled into plates ([0082]) (corresponding to said product is in the form of a rolled, extruded or forged product).
In reference to claims 22 and 23, Benedictus teaches the limitations of claim 1, as discussed above. Given that the aluminum alloy plate of Benedictus is substantially identical to the present claimed aluminum alloy product in composition and produced by a substantially identical process, it is clear that the aluminum alloy plate of Benedictus would inherently be aged to achieve a conventional tensile yield strength, minimum life without failure due to stress corrosion cracking and minimum life without failure due to environmental assisted cracking as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Each of the references listed in the attached Notice of References Cited and not relied upon is drawn to an aluminum based alloy, however, the rejections using these references would be cumulative to the rejections of record set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/MARY I OMORI/Primary Examiner, Art Unit 1784